In an action for separation, (1) defendant husband appeals (a) from an order of the Supreme Court, Queens County, dated February 1, 1972, which granted plaintiff alimony pendente lite of $25 per week, and, (b) as limited by his brief, from so much of an order of the same court entered March 20, 1972 as, on reargument, adhered to the original determination, and (2) plaintiff cross-appeals from so much of the March 20, 1972 order as denied her cross motion to examine defendant and his parents before trial. Appeal from the February 1, 1972 order dismissed as academic, without costs. That order was superseded by the order entered March 20, 1972. Order entered March 20, 1972 affirmed insofar as appealed from by plaintiff, without costs. No opinion. Order entered March 20, 1972 reversed insofar as appealed from by defendant, without costs, and plaintiff’s motion for alimony pendente lite denied. Under the circumstances here, where the parties were married only six months before this action was instituted, where there are no children involved and where each of the parties is presently a student living with his or her parents, we conclude it was improper to award alimony pendente lite. The issue of support should be resolved by the trial court. Munder, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.